— Casey, J.
Appeal from an order of the Supreme Court at Special Term (Connor, J.), entered May 17, 1985 in Albany County, which granted plaintiffs motion for summary judgment.
The underlying action was instituted to recover the balance due upon a promissory note in the amount of $5,162.40 made by defendant and purchased by plaintiff from the promisee, Community Savings Bank, for $3,939.47 under its guarantee. Defendant defaulted on the terms and conditions of the note, which represents a student loan, on December 26, 1979. The note provides for counsel fees of 25% on the unpaid balance in the event of default and the necessity of a suit for collection. Under the terms of the note, $984.87 would be due for counsel fees. The attorney herein seeks $669.71.
In answer to plaintiffs motion for summary judgment, defendant alleges only that the summons fails to comply with CPLR 305 (a) in this alleged consumer credit transaction. However, since both parties reside in Albany County, the objection is untenable. Defendant further contends that a question of fact is raised because in April 1981 she was billed only $1,033.76. Significantly, however, defendant does not deny the amount she is alleged to owe or that she is in default of the terms and conditions of the obligation. Summary judg*878ment was therefore properly granted to plaintiff by Special Term and its order should be affirmed.
Order affirmed, with costs. Main, J. P., Casey, Mikoll and Yesawich, Jr., JJ., concur.